SCHEB, Acting Chief Judge.
The appellant, Reecy Tindall, challenges an order removing her as the personal representative of her deceased sister’s estate. She raises several issues, only one of which has any merit.
The appellant argues that the trial judge erred in finding that she had paid excessive fees to herself because the parties had agreed and the trial court had entered a pretrial order stating that expert testimony concerning the amount of fees charged would be deferred to a subsequent date. We agree, and revise the trial court’s order of February 11, 1988, as amended by the court’s order denying rehearing on March 3, 1988, to provide that the issue of exces-siveness of fees paid by the personal repre*948sentative to herself shall be subject to determination at a further hearing.
Otherwise, the orders are affirmed.
SCHOONOVER and THREADGILL, JJ., concur.